*1004In the opinion of the court, the proof in this record does not establish such benefit, and the motion was therefore properly denied. With respect to plaintiff’s requests to find, the folloxving findings which were made by the trial court are reversed and denied: 98, 99, 177C(2), 177J(12), 177M(7), 177N(1), 180, 186 and 195. Finding 127 is modified by striking out the words “ in bad faith ” and substituting in place thereof the word “ refused.” In all other respects the trial court’s action on plaintiff’s requests is approved. With respect to the requests to find of defendants Nicholas Katsoris and Nicholas C. Lekas, the following requests which were refused by the trial court are hereby found: 19, 21, 58, 97, 104 and 111. In all other respects the trial court’s actions on these defendants’ requests to find, including their additional or second set of requests to find, are approved. All the findings made at the request of defendants Blackwell, Tyrrell and McMahon are approved; and in addition number 6, which apparently was not passed upon, is found. All the findings made at the request of the defendants Lewis and Sehaek are approved; and in addition number 23, which apparently was not passed upon, is found. With respect to the requests to find of defendants Christ Staikos, number 40, which was found by the trial court, is reversed and denied. Number 39 is modified by striking out the words “ wrongfully ” and “ large.” In all other respects the trial court’s action on this defendants’ requests is approved. Present — Hagarty, Carswell, Adel, Taylor and Close, JJ.